i




                 OFFICE OFTHE   ATTORNEli     GENERALOF   TW
                                     AUSTIN




    Hon. Geo. H. Sheppard
    Comptroller of Public Accounts
    Austin, Texas         \.                       :

    Dear Six-r
                                     opinion HO; 0-7476
                                    Re: Under the revisions of
                                          Article 'f
                                                   & 1 televisedCivil
                                          Statutes wikk the out-of-
                                          State coilecting and cokuercial
                                          agencies be assessed the gross
                                          recei ts tax as provided under
                                          said irticle. And a related
                                          question.
                                                            .
              You requestinyour letter-of October 22, 1946, the opinion
    of this department upon theWt.gnestions in your letter, based upon
    the facts therein, which we quote as follows:
              ~ArtC9.e 7061% C. S. provides as follows:
             *WEach iW.ividual,icompany,corporation or associa-
         tion, ormiilg,
                      operating,managingor controll@g any
         collectingagency, cmrcial    ency or commercial re-
                                       T s State, and charging .
         porting credit agency Hithin th
         for collectionsmadei or business done, or reports*made '
         shall maWquarterly, on the first days of January, April,
         July and.Cetober of each year, a report to the Comptroller *
         under oath of the individual or of the president, treasurer,
         or superintendentof such company, corporation, or associa-
         tion, ahouing from business done within this State the
         gross amount received in the payment of charges for collec-
         tions made and business done and re orts made during.the
         quarter next preceding. Such indivEduals, companies, cor-
         por&tioneor associations at the time of making said report
         shall pay to the Treasurer of this State an occupation tax
         forthe~quarter beginning on said date equal to one-half of
         one per cent of scud gross reaeipts as shown by said report.*
              *No. 1. Collecting or commercial agencies or individuals
         who have offices outside of the State of Texas send agents
         into Texas who make contracts with Texas merchants to collect
         their delinquent accounts; the accounts and contracts are




I..
207
208